Citation Nr: 1215824	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the Veteran's disability compensation payment to the 10 percent rate, effective June 21, 2008, to November [redacted], 2008, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connection benefits for schizophrenia, rated as 100 percent disabling.  

2.  In April 2008, the Veteran was incarcerated for conviction of a felony and was not eligible for release until November [redacted], 2008.  


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation to 10 percent due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 1114 (a), 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

However, 38 C.F.R. § 3.665 (a) requires VA to notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of the Veteran's dependents to an apportionment while the Veteran is incarcerated, and the conditions under which payments to the Veteran may be resumed upon release from incarceration.  A July 2008 VA letter clearly notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependents' rights to apportionment, and the possible resumption of benefits upon his release from incarceration.

Legal Criteria

Under applicable regulation, there is a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person who is entitled to compensation who is incarcerated in a state penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a Veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a), (d).

Analysis

The Veteran has not disputed that he was convicted of a felony in April 2008 and that the conviction caused him to be incarcerated until November [redacted], 2008.  Effective, June 21, 2008 (the 61st day of incarceration), the Veteran's service-connection benefits were reduced to 10 percent, and these benefits were restored upon his release on November [redacted], 2008.  The Veteran does not contend and the evidence does not show that the conviction has been overturned.  

The Board notes that the Veteran does not dispute that his circumstances have met the criteria for reduction of benefits due to incarceration.  The Board also appreciates the Veteran's contentions that his family suffered financial hardship during his incarceration, but he was not legally entitled to receipt of service-connection benefits in excess of the 10 percent rate for that timeframe.  A review of the record shows that the Veteran was properly in receipt of disability compensation payment at the level of 10 percent, as required by 38 U.S.C.A. § 1114 (a) during the timeframe he was incarcerated.  These facts are not in dispute.  Therefore, his claim for payment of disability compensation in excess of the 10 percent rate while incarcerated must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Board having determined that the reduction of the Veteran's disability compensation payment to the 10 percent rate, effective June 21, 2008, to November [redacted], 2008, was proper, the benefit sought on appeal is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


